DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 8, 10-13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/38963 A1 to Gravdahl et al. in view of US 20170226934 A1 to Robic et al. and US 20170346427 A1 to Thet et al. 
Regarding claim 1, Gravdahl et al. discloses a system comprising:
a compressor (Fig. 2: 1) configured to pressurize an incoming air stream into a pressurized air stream; 
a shaft system (3); 
an electric generator (2) operatively coupled with the compressor via the shaft system; 
a controller (7) configured to: 
receive control data indicative of a system state of the compressor (page 5, lines 13-14), wherein the control data indicative of the system state of the compressor comprises at least one of a mass flow of the pressurized air stream through the compressor, a pressure of the pressurized air stream flowing through the compressor, and a rotational speed of the compressor (page 6, lines 19-20);
determine a damping control command representative of instructions for adjusting a control parameter of the electric generator based at least in part on the control data (page 5, lines 15-16); and 
control the electric generator to adjust the control parameter based at least in part on the damping control command to change an output of the shaft system for damping instability fluctuations of the pressurized air stream within the compressor (page 5, lines 19-20).
However, it fails to disclose a combustion chamber fluidly connected with the compressor and configured to receive the pressurized air stream from the compressor, wherein fuel is injected into the pressurized air stream and ignited in the combustion chamber so as to raise a temperature and energy level of the pressurized air stream; a turbine fluidly connected with the combustion chamber and configured to receive combustion products that flow from the combustion chamber; one or more electrical loads electrically connectable with the electric generator via a power bus system; and the control parameter being a voltage output of the electric generator.
Robic et al. teaches a combustion chamber (Fig. 2: 3) fluidly connected with the compressor (2) and configured to receive the pressurized air stream from the compressor, wherein fuel is injected into the pressurized air stream and ignited in the combustion chamber so as to raise a temperature and energy level of the pressurized air stream; a turbine (4) fluidly connected with the combustion chamber and configured to receive combustion products that flow from the combustion chamber; one or more electrical loads (9) electrically connectable with the electric generator (7) via a power bus system (w4).
Thet et al. teaches the control parameter being a voltage output of the electric generator [0031-0032].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the turbine engine as disclosed by Robic et al. and the AVR as disclosed by Thet et al. to the system of Gravdahl et al.
One would have been motivated to do so to dampen fluctuations of the compressor within turbine engine systems and to improve damping control by keeping the generator speed at a constant. 
Regarding claim 3, Gravdahl et al. discloses the damping control command is determined based at least in part on a measured compressor parameter and a reference compressor parameter, wherein the reference compressor parameter is based at least in part on an operating point of the compressor (page 7, lines 6-17).
Regarding claim 4, Gravdahl et al. discloses in determining the damping control command, the controller is configured to: generate a control command based at least in part on a rotational speed of the compressor (page 6, lines 25-28); determine an adjusted control command based at least in part on the control command and the damping control command (page 7, lines 25-27); and generate a command signal representative of instructions for adjusting the control parameter of the electric generator (page 7, lines 27-28).
Regarding claim 5, Gravdahl et al. discloses one or more sensors (Fig. 2: M1 and Mm+1) communicatively coupled with the controller and configured for sensing one or more compressor parameters indicative of the system state of the compressor, wherein the control data is received at least in part from the one or more sensors.
Regarding claim 8
Regarding claim 10, the combination of Gravdahl et al. and Robic et al. discloses the compressor is a high pressure compressor (Robic et al., Fig. 2: 2), the turbine is a high pressure turbine (4), and the shaft system comprises a high pressure shaft (20) operatively coupling the high pressure compressor with the high pressure turbine, and wherein the turbine engine further comprises: a low pressure compressor (1) positioned upstream of the high pressure compressor; a low pressure turbine (5) positioned downstream of the high pressure turbine, wherein the shaft system comprises a low pressure shaft (10) operatively coupling the low pressure compressor and the low pressure turbine, and wherein the electric generator (7) is operatively coupled with the low pressure shaft (10) and the control data is indicative of the system state of the high pressure compressor (4), and wherein the controller is configured to control at least one of the electric generator to adjust the control parameter based at least in part on the damping control command to change an output (w1) of the low pressure shaft for damping instability fluctuations of the pressurized air stream within the high pressure compressor.
Regarding claim 11, the combination of Gravdahl et al. and Robic et al. discloses the turbine engine is an aeroderivative gas turbine engine (Robic et al., Fig. 2).
Regarding claim 12, the combination of Gravdahl et al. and Robic et al. discloses the turbine engine is an auxiliary power unit (Robic et al., [0009]).
Regarding claim 13
Regarding claim 25, the combination of Gravdahl et al. and Robic et al. discloses the turbine engine is a turbofan (Robic et al., Fig. 1: S).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/38963 A1 to Gravdahl et al. in view of US 20170346427 A1 to Thet et al.
Regarding claim 14, Gravdahl et al. discloses a method comprising:
receive control data indicative of a system state of the compression system (page 5, lines 13-14), wherein the control data indicative of the system state of the compressor comprises at least one of a mass flow of the pressurized air stream through the compressor, a pressure of the pressurized air stream flowing through the compressor, and a rotational speed of the compressor (page 6, lines 19-20);
determine a damping control command representative of instructions for adjusting a control parameter of the electric generator and based at least in part on the control data (page 5, lines 15-16); and 
adjusting the control parameter of the electric generator based at least in part on the damping control command to change an output of the shaft system for damping instability fluctuations of a fluid stream within the compression system (page 5, lines 19-20).
However, it fails to disclose the control parameter being a voltage output of the electric generator.
Thet et al. teaches the control parameter being a voltage output of the electric generator [0031-0032].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the AVR as disclosed by Thet et al. to the system of Gravdahl et al.
One would have been motivated to do so to improve damping control by keeping the generator speed at a constant. 
Regarding claim 15, Gravdahl et al. discloses generating a control command based at least in part on a rotational speed of one or more rotational components of the compression system (page 6, lines 25-28); determining an adjusted control command based at least in part on the control command and the damping control command (page 7, lines 25-27); and generating a command signal representative of instructions for adjusting the control parameter of the electric generator (page 7, lines 27-28).
Regarding claim 16, Gravdahl et al. discloses accessing a database that correlates the damping control command with an amount of damping remaining that is required for stabilizing the compression system at a current operating characteristic of the compression system; and ascertaining the amount of damping remaining by correlating the damping control command at the current operating characteristic of the compression system (page 10, lines 8-32).

Allowable Subject Matter
Claims 6, 9, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22 and 24 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VIET P NGUYEN/Primary Examiner, Art Unit 2832